EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Daniel Nesbitt on 6/10/2022. 
The application has been amended as follows: 
Claim 1 (Amended) A method of disinfecting a surface in need of disinfecting, within an area, using an iodine reactant system having two reactant compounds that consist of a peroxide compound and an iodine salt compound, said method comprising the steps of: 
dispersing into said area a multiplicity of droplets of a first aqueous composition comprising water and a first reactant compound of the iodine reactant system that is the peroxide compound or the iodine salt compound;
 allowing a time sufficient for said droplets of the first aqueous composition to distribute throughout the area and to deposit and coalesce into a layer upon said surface; 
dispersing into said area a multiplicity of droplets of a second aqueous composition comprising water and a second reactant compound of the iodine reactant system that is the peroxide compound or the iodine salt compound that is different than the first reactant compound; and, 
allowing a second sufficient time for the droplets of the second aqueous composition to deposit onto the coalesced layer of the first aqueous composition to form a reaction layer; thereby forming the iodine reactant system and producing a biocide reactant compound consisting of iodine in situ in the reaction layer, and disinfecting said surface.
Conclusion
Claims 1-20 are allowable. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH ALAWADI/Primary Examiner, Art Unit 1619